Citation Nr: 1221604	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease (DJD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

	

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted the Veteran's claim for service connection for a right knee disability and assigned an initial 0 percent rating, retroactively effective from March 29, 2006.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).  

Subsequently, in a March 2009 rating decision, the RO assigned a higher initial rating for the right knee disability from 0 to 10 percent, retroactively effective from March 29, 2006, the date service-connection was established.  He has since continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (A Veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

The Veteran and his wife testified at a hearing at the RO in January 2012, before the undersigned Acting Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA Compensation & Pension (C&P) Examination for Right Knee Disability

The Veteran's service-connected right knee disability (DJD with scars) must be reexamined to reassess its severity.  At his personal hearing, the Veteran and his wife indicated that his right knee disability has considerably worsened in the years after a total knee replacement surgery in 2007.  For instance, he reported right knee pain.  Hearing Transcript (T.) at 3.  Also, after the operation, his leg becomes numb, and he has problems standing for any duration.  Hearing Transcript (T.) at 3, 5.  

The most recent VA (QTC contractor) examination to reassess the current severity of the Veteran's right knee disability was conducted in June 2009.  The examiner changed his diagnosis to DJD of the bilateral knees with scars, status-post bilateral knee impairment due to complete knee replacement.  However, the examiners did not provide any neurological testing or findings related to the indications of leg numbness associated with the right knee disability.  Findings concerning any neurological impairment due to his right knee disability would also assist in resolving this claim.  Also, the Board recognizes that the examiner found the Veteran is unable to perform the stability tests for the right knee because he had "exaggerated pain mannerisms with stability manipulation/exam."  Another VA examination, however, in February 2009 specifically found mild laxity of the right knee, collateral ligaments.  The Board finds that the Veteran's knee should be reexamined to assess the presence and severity of any instability and subluxation of the right knee.  Most significantly, the Board observes that the Veteran submitted private treatment records at the hearing, which included a February 2007 operative report that noted pre-operative and post-operative diagnoses of "end-stage degenerative joint disease, bilateral knees" for which the Veteran underwent bilateral total knee arthroplasty.  These treatment records were not of record at the time of the June 2009 QTC examination.  (Indeed, in a September 2009 rating decision, the RO denied service connection for bilateral knee replacement because, in part, the Veteran did not provide the surgical report for the knee replacements.)  The new VA examination should include consideration of these private treatment records.  

TDIU

The Veteran has been unemployed since approximately 2003, when he was working as the franchise owner of a carpet cleaning business.  He asserted in his May 2009 TDIU application (VA Form 8940) that his unemployability is due to his service-connected knee and foot disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran's TDIU claim was previously denied in a final rating decision in September 2009, during the pendency of the appeal for the underlying right knee disability.  

However, the Board notes that the Veteran's and his wife's personal hearing testimony has recently provided lay evidence of continuing unemployability, and they emphasized that his unemployment is due primarily to his service-connected knee disabilities.  This testimony clarifies the bases of the Veteran's claim for a TDIU, particularly that his knees had a significant detrimental role in the Veteran's inability to keep working as a franchise owner.  Moreover, after his bilateral total knee replacement in 2007, he has had considerable problems that continue to prevent him from working, even part-time.

The Board notes he is currently service-connected for these disabilities:  
status-post fracture of the right proximal phalanges of the 4th and 5th toes, to include claim for burning sensation of right heel and foot (20 percent); left knee DJD (10 percent); and right knee DJD (10 percent).  The Veteran is currently in receipt of an overall 40 percent disability, which does not meet the schedular criteria for TDIU consideration under 38 C.F.R. § 4.16(a) (2011).  

Nonetheless, there may be grounds for consideration of an extraschedular grant of TDIU under the provisions of 38 C.F.R. § 4.16(b) (2011).  There are indications that his service-connected left and right knee scars, which are residuals of his knee replacement operations, produced significant limitation of function that could impact his ability to secure or follow substantially gainful employment.  The June 2009 examiner found the Veteran is unable to stand for more than five minutes due to pain from his bilateral knee scars.  The examiner also found that he has limitations with standing and walking due to his standing and walking.  
However, it is unclear whether these service-connected bilateral knee and right foot disabilities limit his functions to such a degree as to impair employability.

Consequently, on remand, the Veteran should be afforded an appropriate VA examination and medical opinion addressing whether the Veteran's service-connected disabilities impact his ability to secure or follow substantially gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule an appropriate VA compensation examination to reassess the severity of the Veteran's right knee disability.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

Describe all symptoms caused by the right knee disability, as well as the severity of each symptom.  In this regard, range of motion studies should be conducted and the examiner should also address whether right knee exhibits weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the knee is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should state whether there is any instability/subluxation of the right knee and if so, the severity of such should be described as slight, moderate, or severe.

The Veteran's scars from the total knee replacement should be thoroughly evaluated as well.  

The examiner must discuss the underlying medical rationale for all opinions or conclusions expressed.  If an opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why such opinion cannot be provided without resort to speculation.

2.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 
The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken. 

4.  Upon completion of the above, the AMC should readjudicate the right knee and TDIU claims, with consideration of all applicable laws and regulations, to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

